25 Mich. App. 235 (1970)
181 N.W.2d 281
PEOPLE
v.
WILKINS
Docket No. 8,307.
Michigan Court of Appeals.
Decided July 2, 1970.
Reversed October 28, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
Jon H. Kingsepp, for defendant on appeal.
Before: LESINSKI, C.J., and QUINN and ROOD,[*] JJ.
Reversed by Supreme Court October 28, 1970. 384 Mich. 773.
PER CURIAM.
In May 1969, defendant George Wilkins was convicted upon his plea of guilty of the crime of possession of a stolen motor vehicle contrary to MCLA § 257.254 (Stat Ann 1968 Rev § 9.1954). He was sentenced by the court to a term of from seven to ten years in prison. Defendant was represented by appointed counsel at both his preliminary examination and in the trial court.
*236 Defendant now raises three issues which he feels require reversal.
Defendant asserts that there was no proper waiver of his right to a preliminary examination. Any defect in the preliminary examination was waived by the properly accepted guilty plea. People v. Warner (1969), 17 Mich. App. 1.
Defendant asserts that MCLA § 257.254 is violative of Const 1963, art 4, § 24. We can find no reasonable reading of the statute that would support that assertion.
Defendant asserts that his guilty plea was not properly accepted, in that the trial court did not comply with all the requirements of Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274). The requirements of Boykin, supra, are not to be applied retrospectively. People v. Taylor (1970), 23 Mich. App. 595; People v. Butler (1970), 23 Mich. App. 643. The guilty plea of the defendant was freely, understandingly and voluntarily made. People v. Winegar (1968), 380 Mich. 719.
There was no error shown on the part of the trial court.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.